MEMORANDUM ***
The appellant, The Bankruptcy Law Firm, P.C., through its principal attorney, Kathleen P. March, who served as the debtor’s attorney, appeals the decision of the Bankruptcy Appellate Panel (BAP) affirming the Central District of California bankruptcy court’s order disallowing certain fees under 11 U.S.C. § 330 for counsel’s representation of the debtor in his Chapter 13 case. The BAP affirmed the bankruptcy court’s fee determination. We ordered the matter to be submitted on briefs. See Fed. R.App. P. 34(a)(2)(C).
After carefully reviewing the record, the controlling law, and the appellant’s brief, we conclude that issuance of a full opinion would serve no jurisprudential purpose and would be duplicative. We AFFIRM, for the reasons stated in the Bankruptcy Appellate Panel’s opinion.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.